DETAILED ACTION
Claims 1, 7, 8, 10-13, 15, and 17-21 have been examined. Claims 2-6, 9, 14, and 16 have been cancelled in Amendment dated 5/13/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 62/186782 (hereinafter ‘782), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claims 1, 7, 8, 10-13, 15, and 17-21 recite determining machine intelligence comprising: evaluating input information provided to the machine, evaluating one or more operations 

The disclosure of the prior-filed application, Application No. 62/307,047 (hereinafter ‘047), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Independent claim 1 recites “determining, at the compiler-based interface, that the machine is associated with knowledge level intelligence when the compiler-based interface determines, based at least in part on the input information, the output information, and the computing operation, that the machine automatically generates one or more models and the compiler-based interface determines that the models predict a behavior of a system by automatically extrapolating from observed behavior inherent in the input information.”  Independent claims 19-21 recite similar limitations.  Claim 11 recites “determining that the machine automatically generates the model based at least in part on the input information associated with the system.”  Claim 12 recites “determining that the model is configured to predict a behavior of the system based at least in part on state information associated with the system.” Claim 13 recites “wherein the predicted behavior is not included in information 
Independent claim 1 recites ““determining, at the compiler-based interface, that the machine is associated with wisdom level intelligence when the compiler-based interface determines, based at least in part on the input information, the output information, and the computing operations, that the machine combines the one or more models to generate one or more meta-models that modify the one or more models.” Independent claims 19-21 recite similar limitations. Claim 17 recites “wherein each of the models is associated with a sub-system included in a compound system and the meta-models are associated with the compound system.”  Claim 18 recites “comprises determining that the machine changes the meta-models by modifying the one or more of the models.” Application ‘047 merely repeats in various locations the recited claim limitations of claims 1 and 17-21 without any detail on how the recited determination is made. 
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 7, 8, 10-13, 15, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Independent claim 1 recites “determining, at the compiler-based interface, that the machine is associated with knowledge level intelligence when the compiler-based interface determines, based at least in part on the input information, the output information, and the computing operations, that the machine automatically generates one or more models and the models predict a behavior of a system by automatically extrapolating from observed behavior 
Applicant’s specification does not disclose using input information, output information, and computing operations to determine that the machine automatically generates one or more models and the models predict a behavior of a system by automatically extrapolating from observed behavior inherent in the input information. Applicants cited Figures 8 and 9, and paragraphs [0112]-[0115], [0122] as describing these limitations.  Figure 9 discloses two steps, steps 920 “Machine generates model(s) based on information associated with system?” and step 930 “Model configured to predict behavior of system based on state of system?”  Figure 9 recites what is determined without reciting how the determination is made.  Paragraph [0115] states “it may be determined that the model 840, and its structures, such as predictor 850 are generated automatically by the machine 810.” Paragraph [0115] only states that it may be determined that the model and its structure are generated automatically without disclosing how the determination is made.  Paragraph [0122] discloses determining whether the model includes one or more attributes, but it does not how the determination is made, and does not disclose how it is determined that the machine automatically generates one or more models.  Paragraphs [0114] and [0121] disclose it may be determined whether the machine is configured to generate a model 
Paragraphs [0064] discloses the system 100 may include, for example, a computer separate from the machine 110 and connected to a machine via an interface 120.  Paragraph [0066] discloses the interface 120 may include, for example, a compiler-based interface and the system 100 and/or interface 120 may operate as a compiler where the output of the compiler is a declaration of a level of machine intelligence.  Paragraph [0064] and [0066] do not disclose sufficient detail (e.g., by disclosure of an algorithm) of how a compiler-based interface or an application programming interface determines that the machine is associated with knowledge level intelligence.

Independent claim 1 recites “determining, at the compiler-based interface, that the machine is associated with wisdom level intelligence when the compiler-based interface determines, based at least in part on the input information, the output information, and the computing operations, that the machine combines the one or more models to generate one or more meta-models that modify the one or more models.” Independent claims 19-21 recite similar limitations. Claim 17 recites “wherein each of the models is associated with a sub-system included in a compound system and the meta-models are associated with the compound system.”  Claim 18 recites “determining that the machine changes the meta-models by modifying the one or more of the models.”  The specification does not disclose sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claim invention as of the application filing date.  
Applicant’s specification does not disclose using input information, output information, and computing operations to determine that the machine combines the one or more models to generate one or more meta-models that modify the one or more models. Applicants cited Figures 10 and 11, and paragraphs [0124]-[0127] as describing these limitations. Figure 11 discloses step 1120, “Machine generates metamodel based on plurality of models?”  Figure 11 recites what is determined without reciting how the determination is made.  Paragraphs [0125] and [0127] disclose determining whether the machine is configured to use one or more models of a system and/or subsystem and combine those combine models to produce a meta-model.  Paragraphs [0125] and [0127] do not disclose sufficient detail because the paragraphs do not disclose how the determination is made. Paragraph [0126] discloses it is determined whether the machine 1010 is configured to "imagine" different knowledge models 1020, 1022, 1024 as inputs to the meta-model 1030 thereby producing different predictions of outcomes for given circumstances.  
Paragraphs [0064] discloses the system 100 may include, for example, a computer separate from the machine 110 and connected to a machine via an interface 120.  Paragraph [0066] discloses the interface 120 may include, for example, a compiler-based interface and the system 100 and/or interface 120 may operate as a compiler where the output of the compiler is a declaration of a level of machine intelligence.  Paragraph [0064] and [0066] do not disclose sufficient detail (e.g., by disclosure of an algorithm) of how a compiler-based interface or an application programming interface determines that the machine is associated with wisdom level intelligence.

Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 is insufficient to overcome the rejection of claims 1, 7, 8, 10-13, 15, and 17-21 under 35 U.S.C. 112(a) as set forth in the last Office action.
First, the declaration contains statement that is clearly not true.  Paragraph 5 of the declaration references claims 1-21, but only claims 1, 7, 8, 10-13, 15, and 17-21 remain as of December 7, 2020, the date the declaration was executed.  Further, paragraph 8 of the declaration does not include the full consequences of willful false statements as stated in 37 C.F.R. 1.68, it is 
Second, the declaration of Robert Hummel (one of the inventors), paragraphs 5-7, constitute an opinion of the inventor.  In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  MPEP 716.01 III.   In the context of declarations addressing 112(a) rejections, the MPEP cited a Board decision that “Opinion testimony which merely purports to state that a claim or count, is ‘disclosed’ in an application involved in an interference . . . should not be given any weight.”  MPEP 716.09. 
Here, the expert is the inventor who would have a clear interest in the outcome of the case. Paragraphs 6 and 7 of the declaration are statements by the inventor that a computer scientist reading the cited paragraphs would understand how to implement the recited features of the system, without referencing any other evidence. The inventor’s opinion testimony purports to state that the claim limitations at issue are disclosed without presenting any factual support for the opinion.  Thus, in light of these factors, the inventor’s opinion testimony is not given weight, and the declaration is insufficient.

Response to Arguments
Priority:
Applicant argued that a person of ordinary skill in the art would appreciate that the disclosure of the ‘782 application provides adequate support and enablement for at least independent claims 1, 19, 20, and 21 of the present application. Applicant argued that paragraphs 
Applicant’s arguments have been fully considered, but Examiner respectfully disagrees.  As detailed above, application ‘782 discloses characteristics of the data level, information level, knowledge level, and wisdom level of intelligence, but does not disclose which attributes are evaluated and how the evaluation in turn allows the level of intelligence of a machine to be determined.  Application ‘047 recites characteristics that could be used to make the recited determinations, but not how the determinations are made.  Thus, applications ‘782 and ‘047 do not disclose with sufficient detail how the evaluation and determinations are performed.

Claim rejections under §112(a):
Applicant’s arguments directed to the §112(a) have been fully considered, but are not persuasive. First, it is noted that as explained above, the declaration of Robert Hummel is insufficient. Applicant cited to MPEP 2161.I.A. for the proposition that "flow charts or source code listings are not a requirement for adequately disclosing the functions of software.” In response, Examiner notes MPEP 2106.01 I. lays out the requirement for determining whether there is adequate written description for a computer-implemented functional claim limitation, stating that “[w]hen examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.” Here, the specification does not disclose algorithm that perform the 

For claim 1, Applicant argued that the limitation “determining, at the compiler-based interface, that that the machine is associated with knowledge level intelligence when the compiler-based interface determines that the machine automatically generates one or more models and the compiler-based interface determines that the models predict a behavior of a system by automatically extrapolating from observed behavior inherent in the input information” is disclosed in paragraphs [0112]-[0115]. 
Examiner respectfully disagrees.  The passage quoted by Applicant in paragraph [0115] states: “it may be determined that the model 840 and its structures, such as the predictor 850, are generated automatically by the machine 810. It may also be determined that attributes of the model 840 and/or predictor 850 are dependent on the input information 820 that the machine 810 is configured to ingest rather than user input.”  Contrary to Applicant’s quotation of the passage (which uses ellipses and the addition of the words “for example”), paragraph [0115] does not disclose determining a model and its structures are generated automatically by determining that attributes of the model 840 and/or predictor 850 are dependent on the input information 820 that the machine 810 ingest rather than user input.  Paragraph [0115] discloses determinations that are directed to determining that attributes of the model and/or predictor are dependent on input information.  Paragraph [0115] disclose two separate determinations: “it may be determined that the model 840 and its structures, such as the predictor 850, are generated automatically by the machine 810” and “[i]t may also be determined that attributes of the model 840 and/or predictor 850 are dependent on the input information 820 that the machine 810 is configured to ingest 
Paragraph [0114] discloses “[i]t may be determined whether the machine 810 is configured to generate a model 840 that includes a prediction capability about a system, given that machine 810 has access to input information 820 associated with the system.”  This disclosure discloses what is determined without disclosing how the determination is made. Paragraph [0114] further discloses “[i]t may be determined, for example, that the model 840 and/or predictor 850 can extrapolate from the input information 820, by verifying that for certain states 860, the information that is provided about the system falls outside the range of input information 820 provided to the machine 810.”  This passage is not directed to determining whether the machine automatically generates the model, and it does not disclose that the compiler-based interface determines that the model predicts a behavior of a system by automatically extrapolating from observed behavior inherent in the input information.

For claim 1, Applicant argued that the limitation “determining, at the compiler-based interface, that that the machine is associated with wisdom level intelligence when the compiler-based interface determines that the machine generates one or more meta-models to modify the one or more models” is disclosed by paragraphs [0125] and [0127], and figures 10 and 11.

Paragraph [0127] discloses: “to determine whether a machine 1010 is operating at a wisdom level of intelligence it is determined whether machine 1010 matches a pattern that multiple bodies of knowledge.”  Paragraph [0127] further discloses meta-model “may enable the machine 1010 to perform hypothetical experiments (e.g., “what-if” experiments) by modifying the input knowledge models.” Paragraph [0127] discloses: “to determine that the machine 1010 is operating at the wisdom level, it may be determined whether the machine 1010 is configured to change the ingested knowledge models 1020, 1022, 1024.”  Paragraph [0127] disclose what is determined (whether machine matches a pattern that multiple bodies of knowledge, whether the machine is configured to change the ingested knowledge models), without disclosing how it is determined.  Paragraph [0127] discloses a characteristic of meta-model.  Paragraph [0127] does not disclose how a computing device determines that the machine generates one or more meta-models by modifying one or more models.


Applicant argued that a compiler-based interface carries out the steps, and the use of compiler-based interface is disclosed in paragraphs [0064] and [0066].
Examiner disagrees that compiler-based interface disclosed in the specification is sufficient to overcome the §112(a) rejection of the claims.   Paragraph [0064] disclose a system for determining machine intelligence may include a compiler.  Paragraph [0066] discloses a compiler-based interface, the system and/or interface may operate as a compiler where the output of the compiler is a declaration of a level of machine intelligence (a level of intelligence at which the machine 110 operates). Paragraphs [0064] and [0066] does not disclose any detail on the compiler-based interface or the compiler other than the output of the compiler is a declaration of a level of machine intelligence. 
 
Claim rejections under §101
Applicant’s arguments directed to the §101, that the claimed solution cannot practically be performed in the human mind is persuasive, and the §101 rejection is withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jue Louie/
Primary Examiner
Art Unit 2121